Title: From George Washington to Brigadier General John Neilson, 13 June 1779
From: Washington, George
To: Neilson, John


        
          Sir
          Head Quarters Smiths Clove [N.Y.]June 13th 1779
        
        I have to acknowledge the receipt of your favor of the 11th and to return you my thanks for the news Papers which it inclosed.
        
        I am sorry you have not had it in your power to make any diversion in that quarter, so as to alarm or attract the attention of the enemy, nor indeed do I know the means that can be used at present to produce such an effect; unless the preperation of the flat bottomed boats, which are ordered on from Philadelphia on carriages, will answer the end—The enemy will certainly hear of their arrival, which will probably raise their suspicions—They will also serve another purpose, should our situation enable us to attempt any thing serious on the Island. I am Sr Yr Most Obet servant
        
          Go: Washington
        
        
          P.S. You will be pleased to forward the inclosed—Mrs Delancy by whom it is written, expects a trunk from New York, when it arrives I am to request your particular Care of it.
          
            Go: W——n
          
        
      